office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 mmmyers posts-112769-05 uilc 468a date date to area_counsel natural_resources construction large mid-size business from donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting subject nuclear decommissioning costs under sec_468a and specified_liability_loss under sec_172 this memorandum responds to your request for assistance on the deduction for nuclear decommissioning costs under sec_468a of the internal_revenue_code code and the specified_liability_loss provision under sec_172 for these costs issue sec_1 may a taxpayer that establishes a qualified nuclear decommissioning fund fund under sec_468a deduct nuclear decommissioning costs if paid with assets from sources other than fund assets if the fund has sufficient assets available to pay the amount if a taxpayer may deduct nuclear decommissioning costs paid with assets from sources other than fund assets is the deductible amount a specified_liability_loss under sec_172 conclusion sec_1 a taxpayer that has established a fund under sec_468a may deduct nuclear decommissioning costs paid with assets from sources other than the fund when economic_performance within the meaning of sec_461 occurs even though the fund has sufficient assets available to pay the amount posts-112769-05 a deductible nuclear decommissioning cost paid with assets other than fund assets is a specified_liability_loss under sec_172 law and analysis issue sec_468a was added to the code in by deficit_reduction_act_of_1984 pub_l_no sec_468a allows owners operators of nuclear power plants to currently deduct contributions to a fund sec_468a limits the amount of contributions that may be paid into a fund to the ruling_amount see also sec_1_468a-3t of the temporary income_tax regulations under sec_468a the ruling_amount is the amount necessary to allow the fund to pay the costs of decommissioning the nuclear power plant for which the fund is maintained sec_468a is contained in subpart c of part ii of subchapter_e of the code this subpart contains rules for determining the taxable_year in which deductions otherwise allowable may be taken sec_468a which allows a current deduction for an amount contributed to a fund to pay for the future decommissioning of a nuclear power plant is an exception to the normal rule in sec_461 that requires economic_performance before an amount is deductible in addition to the current deduction under sec_468a for contributions to a fund sec_468a recognizes that an owner operator may deduct otherwise deductible nuclear decommissioning costs for which economic_performance within the meaning of sec_461 occurs during a taxable_year for rules relating to the time when economic_performance occurs see sec_461 of the code and sec_1_461-4 of the income_tax regulations sec_1_468a-1t b defines nuclear decommissioning costs as all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant thus sec_468a and the temporary regulations do not provide the authority for the deduction of nuclear decommissioning costs that are not otherwise deductible under the code there is nothing in sec_468a that limits the deduction for nuclear decommissioning costs to liabilities that are satisfied with fund assets sec_468a provides t he fund shall be used exclusively for satisfying in whole or in part any liability of any person contributing to the fund for the decommissioning of a nuclear power plant or unit thereof while sec_468a makes it clear that a fund may be used only for a prescribed purpose it does not require that fund assets must be the sole source of any amounts paid for decommissioning costs indeed sec_468a expressly permits a deduction otherwise deductible under the code in addition to contributions to a fund for nuclear decommissioning costs for which economic_performance occurs accordingly a taxpayer may deduct to the extent otherwise allowable under the code posts-112769-05 nuclear decommissioning costs in the year in which economic_performance occurs whether the source of the payment is fund assets or other assets even though the fund has sufficient assets to satisfy the liability issue sec_172 allows as a deduction for a taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to the year plus the net_operating_loss carrybacks to the year under sec_172 a net_operating_loss is defined generally as the excess of deductions permitted by chapter over the gross_income sec_172 provides that in the case of a taxpayer that has a specified_liability_loss as defined in sec_172 for a taxable_year that specified_liability_loss is a net_operating_loss_carryback to each of the taxable years preceding the year of the loss sec_172 provides that for purposes of sec_172 specified liability losses arising from the decommissioning of a nuclear power plant or unit therof may be carried back to each of the taxable years during the period beginning with the the year the plant or unit was placed_in_service and ending with the taxable_year preceding the loss_year sec_172 provides that a specified_liability_loss includes an amount allowed as deduction under chapter other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof sec_172 provides that a specified_liability_loss for a taxable_year may not be greater than the amount of the net_operating_loss for that year amounts contributed to a fund that are deductible under sec_468a are excluded from the definition of a specified_liability_loss under sec_172 however other decommissioning costs that are currently deductible are a specified_liability_loss under sec_172 as concluded above the allowable deduction for decommissioning costs is not limited to amounts paid with fund assets accordingly a decommissioning cost that is currently deductible under the code other than under sec_468a is a specified_liability_loss under sec_172 whether the amount is paid with fund assets or other assets please call marnette myers or me at if you have any further questions
